DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
The abstract of the disclosure is objected to because the last line is incomplete.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-10, 12-14, 16, 18-22 and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the person’s smart phone” (claims 1 and 13; Did Applicant intend to claim “a/the smart phone”?); “the irrigation application” (claims 1 and 13; Did Applicant intend to incorporate claim 18 into claims 1 and 13?); and “the controller circuit” (claim 1).
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 12-14, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kremicki et al. (U.S. 10,225,996 B1), hereinafter “Kremicki”; in view of Wade (U.S. 2016/0369483 A1); in further view of Collins (U.S. 6,444,129); in further view of Sannala (U.S. 2016/0286169 A1); and in further view of Buck et al. (U.S. 2008/0047881), hereinafter “Buck”.  

    PNG
    media_image1.png
    509
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    761
    media_image2.png
    Greyscale

Kremicki discloses an irrigation system1 comprising an irrigation pump 28 in fluid communication with a “water collection cistern” 12 which he defines as covering any above ground or below ground tank, pool, or other storage reservoir (col. 4, lines 2-12) through a first irrigation pipeline (the pipe extending between the pump 28 and the cistern 12).  The pump 28 is electrically connected to a power source through a switch arrangement (32, 38) to pump water out of the cistern into a second irrigation line 29 that has at least one irrigation head (S).  The switch arrangement connects the irrigation pump to the power source to pump water from the cistern to the second irrigation line 29 and out of the sprinkler heads (S).  Whenever the water level in the cistern is below a predetermined threshold, an automatic water fill valve 34 refills the cistern from a water source at the POC (col. 6, lines 61+) [as in claims 1 and 13].  


    PNG
    media_image3.png
    386
    534
    media_image3.png
    Greyscale
Kremick in view of Wade doesn’t specify a circuit for heating the water including a pump, a heater, and a product injector unit.  However, Collins teaches a spa including a recirculation circuit having therein a pump 14, a heater 11’ and also a product injector unit2 (chemical dispenser 13) [as in claims 1 and 13].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the heating/dispensing circuit of Collins for the spa of the modified Kremick, since Collins teaches the benefit of timed control of spa water pumping, water filtering and/or water sanitizing.

Kremick teaches an irrigation controller including a wireless transceiver for receiving an irrigation schedule (see e.g. any of U.S. Patent Nos. 6,842,667 or 6,721,630 incorporated by 

Buck teaches a water softener (adding a skin conditioning substance) for source water [0004] and also teaches a wireless communication link and audible alarm and sensing the level of potassium salt [as in claims 1, 9-10, 13, and 21-22].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the water softener and chemical level monitoring of Buck in the invention of the modified Kremick since Buck teaches the benefit of preventing scale buildup in pipes [0004].  The skilled man would also realize the additional benefit of preventing scale buildup in the sprinkler heads of Kremick—comprising the operation thereof.  Buck shows that monitoring the level of chemicals that are depleted in use would be obvious. Upon modification, the potassium level and product level would be monitored by the smart phone application.  


As for claim 3, Kremick also teaches a controller circuit (24, 38) connected with the power source and having a timer arrangement (col. 4, lines 43+) and a manual switch (col. 2, lines 45+) for activating the irrigation pump.  


As for claim 2, Kremick also teaches a pressure sensor in the second irrigation line having the ability to sense a pressure drop and sending a signal.3

As expanded above, Kremick also teaches the limitations of claims 14 and 24.

As expanded above, Kremick already teaches a pressure sensor for determining pressure drop at a controller.  Upon modification with Sannala, the pressure drop would be monitored on a smart phone [as in claims 7 and 19].   



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kremick, as modified in the rejection of claim 3 or claim 13 above and in further view of Grizzle et al. (U.S. 2010/0212764).  


    PNG
    media_image4.png
    258
    510
    media_image4.png
    Greyscale

Grizzle teaches a fertilizer injector unit for automatically dispensing fertilizer to an irrigation line.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the fertilizer dispenser of Grizzle in the second irrigation line of the modified Kremick in order to effectively dispense fertilizer along with irrigation water as needed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As for Applicant’s phrase “for use with a spa having a water heating circuit and an automatic water fill valve connected to a water source through a source line”, such is considered to be an intended use of the irrigation system that fails to further structurally define the irrigation system beyond the elements listed in the body of the claim (the pump being in communication with a spa through the first irrigation line and the automatic fill valve are required by the body of the claim, but the water heating circuit is not).
        2 The phrase “for injecting a skin conditioning substance” in claim 5 is considered to be an intended use for the injector that fails to further structurally define the apparatus thereof.  The dispenser of Collins would dispense whatever chemical is added thereto.
        3 The phrase “for activating a low-pressure/irrigation-leak alarm” is considered an intend use for the signal only that, as worded, fails to further structurally modify the controller.